Title: From John Adams to Mercy Otis Warren, 28 July 1807
From: Adams, John
To: Warren, Mercy Otis



Dear Madam
Quincy 28th. July 1807

In the 135th. Page of your Second Volume, you State that in 1778 Mr John Adams of the State of Massachusetts was chosen to Succeed Mr Deane as Commissioner in behalf of the United States at the Court of France: an inaccuracy however of so little importance that it was Scarcely worth a Correction.
In the 139th. page you say that within a few Months after Congress made a new Arrangement of Ministers, and Mr Adams had been sent on in the room of Mr Deane, both Mr Adams and Mr Lee were directed to repair immediately to America: and Dr Franklin was appointed Sole Minister at the Court of France. My Commission is dated November 27th. 1777. Your Information Madam is incorrect. Dr Franklin was in deed in about little more than a year afterwards appointed Sole Minister at the Court of France. But neither Mr Adams nor Mr Lee were directed to repair to America. Mr Lee had a Commission to the Court of Spain which Still remained in Force, and therefore so far from being directed to return, he could not return without a Breach of Duty. He had still Negotiations to carry on with the Spanish Court and possessed the Means of Subsistence at least in his own hands, for Spain had advanced him a Sum of Money. Mr Adams was left, in an awkward Situation. He was neither directed to return to America nor to stay in Europe, nor was he furnished with the means of Subsistence, nor even with those of bearing his Expences of a Journey to a Seaport or paying for his Passage home in a Merchant Ship. The Cause of this neglect was the Division in Congress, which made it almost impossible to do any Thing or pass any Vote, in their foreign Affairs. If I had been directed home, as Mrs Warren affirms and a Passage offered me in the Alliance Frigate and provision made for my very moderate necessary Expences in the Journey and Voyage my Mind would have been in Paradise. I had no Reason to complain of the Annihilation of my Commission, and the appointment of Dr Franklin alone, for I had previously recommended both those Measures and they had been adopted by my Advice as the following Letter will show.
I had not been two Months in France, before the disputes between the two American Parties became so well known to me, and their violence had arisen to such rancour, that whatever was done or said by Dr Franklin or by me when I agreed with him in Opinion was censured and often misrepresented by one Party, And whatever was done or said by Mr Izzard Mr Lee and by me when I thought they were in the right was at least equally censured and misrepresented, by the other. I was so thoroughly disgusted with the Service, and so fully convinced that our whole System was wrong, and that ruin to our affairs abroad, and great danger and confusion to those at home must be the consequence of it, that I thought it my indespensible duty to represent my Ideas in America. To Congress I had no Justification to write, but in Conjunction with my Colleagues. It was impossible that we could agree in any Thing. I therefore determined to write to a confidential Friend in Congress, who I knew would communicate it to others, who might make such Use of it, as the Public Good might require. I accordingly wrote to Mr Samuel Adams as follows,
Passi May 21. 1778
My dear Sir
I have never yet paid my respects to you, since my Arrival in Europe, for which seeming Neglect of Duty, the total Novelty of the Scenes about me, and the incessant Avocations of Business and Ceremony and pleasure (for this last I find in Europe makes an essential part of both the other two) must plead my Excuse.
The Situation of the General Affairs of Europe is Still critical and of dubious Tendency. It is Still uncertain whether there will be War between the Turks and Russians; between the Emperor and the King of Prussia; and indeed between England and France, in the opinion of many People; My own Conjecture, however, is, that a War will commence and that Soon.
Before this reaches you, you will be informed, that a Strong Squadron of thirteen Capital Ships and Several Frigates, has Sailed from Toulon; and that another Squadron is ordered to Sail from Spithead. Whatever I may have heard of the Destination of the first, I am not at Liberty to mention it. We have yet no Intelligence that the latter has Sailed.
Chatham the great is no more: but there is yet so much of his wild Spirit in his last Speech, yet left in the Nation, that I have no doubt, but Administration will put all to the hazard.
We are happy to hear, but the Frigate Le Sensible, which has returned to Brest, that the Treaty arrived Safe at Casco Bay. We hope to have the earliest Intelligence of the Ratification of it. The Commissioners from England who sailed about the 22d. of April, will meet, as We Suppose with nothing but ridicule.
Prussia is yet upon the reserve concerning America, or rather forgetting his Promise has determined not to acknowledge our Independence, at present. His Reason is obvious. He wants the Aid, of those very German Princes who are most Subservient to Great Britain, who have furnished her with Troops to carry on the War against Us, and therefore he does not choose to offend them, by an Allyance with Us, at present. Spain is on the reserve too: but there is not the least doubt entertained here of her Intentions to Support America. In Holland there is more Friendship for Us, than I was aware, before I came here. At least they will take no part against Us.
Our Affairs in this Kingdom I find in a State of Confusion and Darkness that Surprizes me. Prodigious Sums of Money have been expended, and large Sums are yet due: but there are no Books of Accounts, or any Documents from whence I have been able to learn, what the United States have received as an equivalent.
There is one Subject, which lies heavily on my Mind, and that is the Expence of the Commissioners. You have three Commissioners at this Court, each of whom lives at an Expence of at least three thousand Pounds Sterling a Year. I fear at a greater Expence. Few Men in this World are capable of living at a less expence than I am. But I find the other Gentlemen have expended from three to four Thousands a year each, and one of them from five to six. And by all the Enquiries I can make have been able to make, I cannot find any Article of expence, which can be retrenched.
The Truth is, in my humble Opinion, our System is wrong in many particulars. 1. In having three Commissioners at this Court. One in the Character of Envoy is enough. At present each of the three is considered in the Character of a Public Minister, a Minister Plenipotentiary, which lays him under an absolute Necessity of living up to that Character. Whereas one alone would be obliged to no greater Expence, and would be quite sufficient for all that Business of a Public Minister. 2ndly. In leaving the Salaries of these Ministers at an Uncertainty, you will never be able to obtain a Satisfactory Account, of the public Monies while this System continues. It is a Temptation to live at too great an Expence, and Gentlemen will feel an Aversion to demanding a rigorous Account. 3dly. In blending the Business of a Public Minister with that of a Commercial Agent. The Business of various Departments are by this means so blended, and the Public and private Expences so confounded with each other, that I am sure no Satisfaction can ever be given to the Public, of the disposition of their Interests, And I am very confident that Jealousies and Suspicions will hereafter arise against the Characters of Gentlemen, who may perhaps have Acted with perfect Integrity and the fairest Intentions for the Public Good.
My Idea is this, Seperate the offices of Public Ministers from those of Commercial Agents—Recal, or send to some other Courts all the Public Minsters but one, at this Court. Determine with precision, the Sum that shall be allowed to the remaining one for his Expences and for his Salary i.e. for his Time, Risque trouble &c and when this is done See that he receives no more than his Allowance. The Inconveniences arising from the Multiplicity of Ministers and the Complication of Businesses, are infinite.
Remember me, with the most tender affections to my worthy Colleagues and to all others to whom you know they are due.
I am your Friend and Servant
John Adams
The Honourable Samuel Adams
This Letter was received by Mr Adams in due Season and by him communicated to Mr Richard Henry Lee and others. Mr R. H. Lee wrote immediately to me, that he had seen it, and was entirely of my Opinion. It was communicated to so many Members of Congress that it produced the Revolution which followed. My Friends and the Friends of Mr Arthur Lee, uniting with those of Dr Franklin Mr Deane and Mr Izzard in introducing the New Plan.
The Representation in my Letter of the Expences of the Commissioners, related only to the State of Things before my Arrival. My Expences were very trifling. I had no House Rent to pay Seperate from Dr Franklin. I kept no Carriage and used none, but that of Dr Franklin, and then only when he had no Use for it. I had very little Company more than Dr Franklin would have had, if I had not been there. But before my Arrival Mr Deane had his House and Furniture and Establishment of Servants, as well as his Carriage in Paris and another Establishment for his Apartments in the Country at Passi and another Carriage, sett of Horses and Servants, besides his Libertine Expences. Mr Lee had a House Furniture Carriage and organization of Servants at Chaillot. Dr Franklin had his in the Basse Court de Monsieur Le Ray De Chaumont the ancient Hotel de Valentinois, at what Rent I never could discover, because Mr Chaumont would never tell, but from the Magnificence of the Place it was universally expected to be enormously high. Making the best Estimate I could from the Representations that were made to me, I wrote as I then believed. But after a longer Residence more experience and further Inquiry, I was convinced that I had admitted much Exaggeration into the Account. Nevertheless the Expences of Mr. Deane never have been known and I presume never can be known.
From these Papers, Madam, you will see that Americans may easily investigate the Necessity, not of the Sudden recall of Mr Adams and Mr Lee, for they were not recalled, but of the Change of the Plan of our affairs abroad, and Mr Franklins Appointment as Sole Minister.
In page 140 of the 2d Volume you say that “Mr Adams returned rather disgusted at the early Revocation of his Commission, and the Unexpected order thus Speedily to leave the Court of France.” But you see Madam that the Revocation of his Commission had been Solicited by himself, was fully expected by him, and did not indeed arrive so soon as he expected it. The order to leave the Court of France never arrived at all. The Truth is it was not the Intention of Congress that he should return. Mr Samuel Adams and others told me it was the Intention to send me to Holland and that Nobody had the least Idea that I would return till I heard further from Congress.
I had taken pains to persuade my Colleagues to take a House in Paris and have but one Establishment for Us all. Mr. Lee whose opinion was that We ought to live in Paris, readily consented, but Dr Franklin refused. I then proposed that Mr. Lee should take Apartments with us at Passi, and there was room enough for Us all, and I offered to resign my Appartments to him and take others which were unoccupied and not so convenient. But Mr Lee refused to live with Us, unless it were in Paris, where the Americans in general and the French too, seemed to think We ought to live. All my proposals were therefore abortive.
Before I wrote the Letter to Mr. Adams, I had many Things to consider. What would be the Consequence, if my Plan should be adopted? Dr. Franklins reputation was so high in America, in the Court and Nation of France and all over Europe, that he would undoubtedly, as he ought to be, left alone at the Court of Versailles. Mr. Lee held too two Commissions, one to the Court of France and one to the Court of Spain. If that to the Court of Versailles should be annulled, the other to the Court of Madrid would remain in Force. The new Plan would therefore make little odds to him. I had but one, and that to the Court of Versailles. If this were annulled what would become of me? There was but one Country to which I thought it possible that Congress might send a Minister at that time, and that was Holland. But there was no hope that Holland would then receive a Minister, and I thought Congress ought not to send one there as yet. I thought therefore that there was no Alternative for me, but to return to America: and I very deliberately determined, that I had rather run the Gauntlett again through all the British Men of War in the Bay of Biscay, the British Channel and the Gulph Stream, with all their Storms and Calms, than remain where I was under a System and in Circumstances so ruinous to the American Cause. I expected however, that Congress would make some Provision for my return, by giving me orders to receive Money enough for my Expences, and give me a Passage in a Frigate, if any one should be in France. In these last Expectations only I was disappointed.
If I ever expressed any disgust it was at this disappointment, and not at being recalled, for I was not recalled and if I had been I should have rejoiced at it. Even this disgust was removed when I had opportunity to converse with Members of Congress who explained the Mystery to me. I might express disgust at another Thing. When, My Family and Baggage were all on board the Allyance, below Paimboeuf, in Nantes River ready to Sail the next Morning for America, my Frigate was impressed into the Service of John Paul Jones and I was left to wander on the Seacoast of France like a Ghost on the Banks of the Styx, for three or four months waiting for a Passage in a French Frigate. This however was not the Fault of Congress. It was an Intrigue. Whether the Motives to it were justifiable, or excusable or laudable or otherwise I shall not Say at present. Who were the Persons concerned in it and how they conducted it, are Questions which might fill many Pages, which may one day be written but not here. As the Public Service of The United States and of the King of France was the Pretext, and in part, I believed the real object, I acquiesced, however painfull my personal disappointment was.
You are pleased to add, Madam, that I retired privately to my Seat in Braintree, where I employed myself in preparing a concise Statement of the Situation and political Connections of the Powers of Europe, which I laid before Congress &c &c &c. And for this and Several other Things you refer to a Letter of mine to Congress dated August 4. 1779. I arrived in Boston Harbour, on August the third, on the next day the Letter is dated. I could not employ my self long therefore in preparing this Statement after my Arrival. But the Fact is that the Materials of that Letter had been collected in Europe and on the Passage and committed to writing before my arrival, and Sent off to Congress on the day of the Date. My time therefore, during the Inverval between my Arrival on the 3d of August and my Departure for Europe the Second time which was I think on the 19th. of November was not employed in preparing that Letter, but in Something of much more Importance. A few days before my Arrival my Fellow Citizens, of the Town of Braintree expecting me daily to home, every day, had elected me a Member of the Convention which was then called, to institute a Constitution of Government for the State of Massachusetts Bay instead of that Royal Charter under which they We had conducted all public affairs to that time. Upon my Arrival I found myself a Member of the Convention, and the Duties of this office in reading over my old Books upon Government, in constant Attendance in the Convention and Committees, and in drawing up all the Papers the Bill of Rights as well as the Frame of Government, and in daily and hourly debates both in the House and in Committee in vindication of my own opinions against a multitude of Motions, Schemes and Plans urged in opposition to them, I found full Employment for my time, without “repairing to Congress.” I sent on my Accounts which were soon approved and Settled by an honourable Vote. I Sent on all the Information I thought necessary or proper to be communicated and among the rest a Copy of all the Letters of the Commissioners had written in my time, all of which excepting two had been written by my own hand. My “Pride in the Gallican Alliance” and my “Zeal for Supporting it,” and all “the Expressions” of it, and are Still preserved in my Letters all of which public and private are at the Service of the Public, whenever the Public Voice shall call for them in Print.—It is not correct however to talk of my “Zeal for the Alliance,” without restrictions and Explanations. As the Treaty was made, and the Public Faith of my Country Solemnly pledged, no Man was more decidedly Zealous for fullfilling it, in every Article. But Articles had been Admitted into it, which I never approved and had always opposed in Congress from first to last. My invariable Maxim has been from the Beginning to this day Friendship and Commerce with all Nations but entangling alliances with none, except in the last Extremity of Necessity, And no Man knows this better than Mr Jefferson.
It is very true, that I advised Congress and every body else in America to guard against Principles and Manners inconsisted with our Government And have I ever given other Advice? Who, Madam has introduced an Inundation of Atheism Deism, Annihilation, Gambling, Contempt of Marriage and the Sabbath? Is it I? Who has dissemminated Paine Barlow Bowlanger, The System of Nature &c &c &c into the darkest Corners of the obscurest Villages, in our Country? Is it I?
There is an insinuation in the Note in this page. “This was under the Despotism of Kings. It was monarchic Principles and manners that Mr Adams then Admonished his Countrymen to avoid.” The Insinuation here Seems to be twofold. First that since France became a Republick the manners and Principles have been better, or Secondly that Mr Adams had Since become better reconciled to Monarchical Principles and manners. The first is contrary to the most notorious Facts; For the Principles and manners of France have been ten times worse Since the Abolition of the Royal Authority, than they were before. The Second insinuation if it is was intended, is as false as the first, for my opinion of Monarchical Principles and manners is the same it was in 1779 had been for twenty years before and has been ever Since, vizt that the Principles were indispensible and the manners unavoidable because incurable in the great Nations of Europe, but wholly inadmissible in America.
When you proceed to say, Madam, that “Mr Adams continued in this retired and mortified Situation for Some months,” I am astonished at the Spirit that guided your Pen. With how much apparent delight, do you inset the Word mortified. Instead of being retired I was in public forming a Constitution of Government for my Country, which I have Since Spent a great Part of my Life in “defending” If Solon and Lycurgus were retired when they did the same for theirs, I may be said to have been retired. Instead of being mortified it was the proudest Period of my whole Life. I made a Constitution for Massachusetts, which finally made the Constitution of the United States. Still in hopes, Madam that you will do me Justice I Subscribe as usual your injured Friend
John Adams